DETAILED ACTION

Allowable Subject Matter
Claims 24-47 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 24 (and, similarly claim 47) recites the following: 
“…wherein the top drive unit is movable relative to the travelling carriage between a non-operative position in which the rotary torque output member of the top drive unit is radially outward of the firing line and closer to the rear wall of the mast, and an operative position in which the rotary torque output member of the top drive unit is aligned with the firing line, 
wherein the tripping operation elevator is movable relative to the traveling carriage between a non-operative position in which the tripping operation elevator is radially outward of the firing line, and an operative position in which the tripping operation elevator is aligned with the firing line…”.
Keast et al. (US Patent 8,127,836; herein “Keast”) is the closest teaching, in which the drilling assembly, as introduced in at least figures 7-8, introduces for the top drive unit (10) and tripping operation elevator (60) to be positioned in line with the firing line via actuator 120, to allow for wellbore operations, depending on the need of either of the two elements. The teachings of Keast fails to teach or suggest that the "drive unit 10" is movable between an operative position aligned over the drill string "firing line" in combination with the elevator also being movable. Rather, just the elevator is movable and the top drive is always aligned with the firing line. The prior art of record, either singularly or in combination thereof, does not teach, nor would be obvious to modify the reference to meet this limitation, as such a modification would require too significant of a redesign of the prior art system/method.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL PATEL whose telephone number is (469)295-9168. The examiner can normally be reached M-F, 9:00AM-5:00PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL GIRISH PATEL/Patent Examiner, Art Unit 3676

/BLAKE MICHENER/Primary Examiner, Art Unit 3676